DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/27/2022 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
Claim Objections
Claim 23 is objected to because of the following informalities:  line 2 appears to have typographical error with a misplaced “w/v” abbreviation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 states that “the implant includes two or more channels;” and claims 24-26 recite that the shell comprises a “plurality of linear, aligned channels.” It is unclear if the channels of claims 13 and 24-26 are intended to be the same elements as the “at least one channel” recited in claim 1. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 10-12, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyce et al. (US Pub. No. 2003/0039676; hereinafter Boyce).
	Boyce discloses the following regarding claim 1: a biomimetic implant for spinal cord or peripheral nerve injury, the implant comprising: a three-dimensional (3D) implant (e.g., 40) including a first end (upper end) (Fig. 1a) and a second end (lower end) (Fig. 1a) and comprising a core (central portion of the implant) and a shell (outer portions of the implant surrounding the core) and mimicking the structure of the injury site (paras. 0122-0126), at least one channel (e.g., 42) in the shell originating at the first end and terminating at the second end (Fig. 1a; paras. 0021, 0126), and at least one type of stem cell included in the at least one channel (paras. 0092-0093, 0126).
Boyce discloses the following regarding claim 2: the implant of claim 1, wherein implant is produced by 3D printing (paras. 0119-0122). Please note that the method of making a device is not considered germane to the patentability of the device itself. Method limitations in device claims are only considered to the extent that they further define the structure of the claimed apparatus. As presently worded, the claim language does not distinguish itself over the prior art.
Boyce discloses the following regarding claim 5: the implant of claim 1, wherein the at least one type of stem cell is a mesenchymal stem cell (paras. 0092-0093).
Boyce discloses the following regarding claim 8: the implant of claim 1, wherein the implant is biomimetic to a spinal cord (paras. 0122-0125).
Boyce discloses the following regarding claim 10: the implant of claim 1, wherein the channels are linear (e.g., Figs. 1a-1b). Please note that while claims 10-12 use the plural term “channels,” the independent claim 1 does not require that the prior art has more than one channel.
Boyce discloses the following regarding claim 11: the implant of claim 1, wherein the channels are parallel to each other (Fig. 1a).
Boyce discloses the following regarding claim 12: the implant of claim 1, wherein the channels guide regenerating axons from the first end to the second end (Figs. 1a-1b; paras. 0122-0126, where the channels are fully capable of allowing the passage of regenerating axons).  
13. (Previously Presented) The implant of claim 1, wherein the implant includes two or more channels having hexagonal cross-sections clustered as a honeycomb structure.
Boyce discloses the following regarding claim 21: the implant of claim 2, wherein the implant comprises a structure without discrete layers (Fig. 1a; paras. 0070-0071, 0122-0123).
Boyce discloses the following regarding claim 24: the implant of claim 1, wherein the shell further comprises a plurality of linear, aligned channels originating at the first end and terminating at the second end (Figs. 1a-1b).  

Claim(s) 1, 2, 5, 7, 9-13, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soman et al. (US Pub. No. 2013/0344601; hereinafter Soman).

Soman discloses the following regarding claim 1: a biomimetic implant for spinal cord or peripheral nerve injury, the implant comprising: a three-dimensional (3D) implant (Figs. 2A, 4A, 5A; para. 0023) including a first end (upper end) and a second end (lower end) and comprising a core (central portion of the implant) and a shell (surrounding portion of the implant) and mimicking the structure of the injury site (paras. 0113-0115), at least one channel in the shell originating at the first end and terminating at the second end (Figs. 2A, 4A, 5A, 11D; para. 0077), and at least one type of stem cell included in the at least one channel (paras. 0038, 0086).  
Soman discloses the following regarding claim 2: the implant of claim 1, wherein implant is produced by 3D printing (paras. 0016, 0077).  
Soman discloses the following regarding claim 5: the implant of claim 1, wherein the at least one type of stem cell is a mesenchymal stem cell (paras. 0038, 0086).  
Soman discloses the following regarding claim 7: the implant of claim 1, wherein the three-dimensional printed implant comprises polyethylene glycol diacrylate or gelatin methacrylate, or a combination thereof (paras. 0087-0091, 0094, 0115).
Soman discloses the following regarding claim 9: the implant of claim 1, wherein the implant is biomimetic to a peripheral nerve (paras. 0114-0116).  
Soman discloses the following regarding claim 10: the implant of claim 1, wherein the channels are linear (Figs. 2A, 4A, 5A, 11D).  
Soman discloses the following regarding claim 11: the implant of claim 1, wherein the channels are parallel to each other (Figs. 2D, 4A, 5A, 11D).  
Soman discloses the following regarding claim 12: the implant of claim 1, wherein the channels guide regenerating axons from the first end to the second end (paras. 0114-0116, where the channels are fully capable of guiding regenerating axons).  
Soman discloses the following regarding claim 13: the implant of claim 1, wherein the implant includes two or more channels having hexagonal cross-sections clustered as a honeycomb structure (Figs. 2A, 4A, 5A, 11D; para. 0061).  
Soman discloses the following regarding claim 22: the implant of claim 1, wherein the implant is composed of a matrix comprising gelatin methacrylate and poly(ethylene glycol) diacrylate (PEGDA) (paras. 0087-0091, 0094, 0115).  
Soman discloses the following regarding claim 24: the implant of claim 1, wherein the shell further comprises a plurality of linear, aligned channels originating at the first end and terminating at the second end (Figs. 2A, 4A, 5A, 11D; para. 0061).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce in view of Muir (US Pub. No. 2003/0040112).
Boyce discloses the limitations of the claimed invention, as described above. However, it does not recite the stem cell being a neural stem cell; and the neural stem cell being an embryonic stem cell, an iPSC derived stem cell, a directly differentiated neural stem cell, or a combination thereof. Muir teaches that it is well known in the art that implants are provided with neural stem cells, which are an embryonic stem cell, an iPSC derived stem cell, a directly differentiated neural stem cell, or a combination thereof (paras. 0023, 0066, 0075-0076), for the purpose of promoting tissue regeneration and repair at the implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Boyce to comprise a neural stem cell, as taught by Muir, as would be needed to promote tissue regeneration and repair at the implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of stem cell for another, is generally considered to be within the level of ordinary skill in the art.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce in view of Chiu et al. (US Pub. No. 2010/0068240; hereinafter Chui).
Boyce discloses the limitations of the claimed invention, as described above. However, it does not recite the stem cell being engineered to express BDNF, NT3, GDNF, or a combination thereof. Chiu teaches that it is well known in the art that implants are provided with modified stem cells that express BDNF, NT3, GDNF, or a combination thereof (paras. 0013-0014, 0069, 0088, 0114), for the purpose of promoting tissue repair. It would have been obvious to one having ordinary skill in the art to modify the device of Boyce to comprise an engineered stem cell, as taught by Chiu, as would be needed to promote tissue repair. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of stem cell for another, is generally considered to be within the level of ordinary skill in the art.

Claim(s) 7, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce in view of Soman.
Regarding claims 7 and 22, Boyce discloses the limitations of the claimed invention, as described above. However, it does not recite the implant comprising polyethylene glycol diacrylate or gelatin methacrylate, or a combination thereof. Soman teaches an implant comprising polyethylene glycol diacrylate and gelatin methacrylate, or a combination thereof (paras. 0087-0091, 0094, 0115), for the purpose of utilizing the desired strength and stiffness attributes of the materials. It would have been obvious to one having ordinary skill in the art to modify the device of Boyce to the materials taught by Soman, in order to utilize the desired strength and stiffness attributes of the materials. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Regarding claim 13, Boyce discloses the limitations of the claimed invention, as described above. It further recites that the implant comprises two or more channels (Figs. 1a-1b). However, it does not recite the channels having hexagonal cross-sections clustered as a honeycomb structure. Soman teaches an implant comprising two or more channels having hexagonal cross-sections clustered as a honeycomb structure (e.g., Figs. 2a, 4a; paras. 0061), for the purpose of providing the openings with the shape and configuration needed to address the mechanical characteristics and bioactive substances of the implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of the channels of Boyce, according to the teachings of Soman, in order to provide the openings with the shape and configuration needed to address the mechanical characteristics and bioactive substances of the implantation site.

Claims 20, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce.
Boyce discloses the limitations of the claimed invention, as described above. However, it is silent as to the elastic modulus of the implant, the channel diameter, and the distance between the channels. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal elastic modulus range, channel diameter, and distance between the channels needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the elastic modulus, channel diameters, and space between the channels, would have been obvious at the time of applicant's invention in view of the teachings of Boyce. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce in view of Soman, further in view of Yang et al. (US Pub. No. 2014/0017284; hereinafter Yang).
Boyce discloses the limitations of the claimed invention, as described above. However, it does not recite the core comprising gelatin methacrylate, PEGDA, and lithium phenyl-2,4,6-trimethylbenzoylphosphinate. Soman teaches an implant having a middle portion comprising polyethylene glycol diacrylate and gelatin methacrylate, and a photoinitiator (paras. 0087-0091, 0094, 0115), for the purpose of utilizing the desired strength and stiffness attributes of the materials. It would have been obvious to one having ordinary skill in the art to modify the device of Boyce to the materials taught by Soman, in order to utilize the desired strength and stiffness attributes of the materials. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Boyce, as modified by Soman, teaches the limitations of the claimed invention; however, Soman does not recite that the photoinitiator is lithium phenyl-2,4,6-trimethylbenzoylphosphinate. Yang teaches an implant comprising a central portion, has a  photoinitiator of lithium phenyl-2,4,6-trimethylbenzoylphosphinate (paras. 0197-0199), for the purpose of utilizing the material to provide the device with the mechanical characteristics needed to fit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the materials of Boyce and Soman, to comprise the photoinitiator of lithium phenyl-2,4,6-trimethylbenzoylphosphinate, in order to provide the device with the mechanical characteristics needed to fit the implantation site.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soman in view of Muir.
Soman discloses the limitations of the claimed invention, as described above. However, it does not recite the stem cell being a neural stem cell; and the neural stem cell being an embryonic stem cell, an iPSC derived stem cell, a directly differentiated neural stem cell, or a combination thereof. Muir teaches that it is well known in the art that implants are provided with neural stem cells, which are an embryonic stem cell, an iPSC derived stem cell, a directly differentiated neural stem cell, or a combination thereof (paras. 0023, 0066, 0075-0076), for the purpose of promoting tissue regeneration and repair at the implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Soman to comprise a neural stem cell, as taught by Muir, as would be needed to promote tissue regeneration and repair at the implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of stem cell for another, is generally considered to be within the level of ordinary skill in the art.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soman in view of Chiu.
Soman discloses the limitations of the claimed invention, as described above. However, it does not recite the stem cell being engineered to express BDNF, NT3, GDNF, or a combination thereof. Chiu teaches that it is well known in the art that implants are provided with modified stem cells that express BDNF, NT3, GDNF, or a combination thereof (paras. 0013-0014, 0069, 0088, 0114), for the purpose of promoting tissue repair. It would have been obvious to one having ordinary skill in the art to modify the device of Soman to comprise an engineered stem cell, as taught by Chiu, as would be needed to promote tissue repair. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of stem cell for another, is generally considered to be within the level of ordinary skill in the art.

Claims 20, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soman.
Soman discloses the limitations of the claimed invention, as described above. However, it is silent as to the elastic modulus of the implant, the channel diameter, and the distance between the channels. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal elastic modulus range, channel diameter, and distance between the channels needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the elastic modulus, channel diameters, and space between the channels, would have been obvious at the time of applicant's invention in view of the teachings of Soman. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soman in view of Yang.
Soman discloses the limitations of the claimed invention; however, Soman does not recite that its photoinitiator is lithium phenyl-2,4,6-trimethylbenzoylphosphinate. Yang teaches an implant comprising a central portion, has a  photoinitiator of lithium phenyl-2,4,6-trimethylbenzoylphosphinate (paras. 0197-0199), for the purpose of utilizing the material to provide the device with the mechanical characteristics needed to fit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the photoinitiator of Soman, according to the teachings of Yang, in order to provide the device with the mechanical characteristics needed to fit the implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of photoinitiator for another, is generally considered to be within the level of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774